Exhibit 10.1

 

Dated this 28th day of December 2019.

 

 

 

 

Between

 

(1)RODRIGUES GERARD ANTHONY

(NRIC No.: S7246780I)

 

(2)ZUZARTE DESMOND GERARD

(NRIC No.: S7045407F)

 

(the “Vendors”)

 

And

 

REBEL GROUP, INC.

 

(the “Purchaser”)

 

 

 

 

 

SALE & PURCHASE AGREEMENT

 

 

 

 

 

 

M/s Mahmood Gaznavi & Partners

 

111 North Bridge Road

 

#11-02 Peninsula Plaza

 

Singapore 179098

 

Tel: 6336-5455

 

Fax: 6335-5755

 

File Ref: MG.0300.19O

 



 

Page  2 of 34

 

Table of Contents

 

1.    DEFINITIONS 4 2.    SALE OF TARGET SHARES AND PURCHASE CONSIDERATION 4
3.    VENDOR’S RIGHTS TO BUY-BACK 5 4.    EARN OUT 6 5.    MORATORIUM 10 6.   
CONDITIONS PRECEDENT 11 7.    COMPLETION 12 8.    VENDORS’ WARRANTIES 15 9.   
PURCHASER WARRANTIES 15 10.    INDEMNITY 17 11.    RESTRAINT OF TRADE 18 12.   
NON-SOLICITATION 18 13.    TERMINATION 18 14.    COSTS & EXPENSES 19 15.   
CONFIDENTIALITY 19 16.    GOVERNING LAW & JURISDICTION 21 17.    ASSIGNMENT 21
18.    ENFORCEABILITY 21 19.    NO WAIVER 21 20.    ENTIRE AGREEMENT 22 21.   
AMENDMENTS 22 22.    RIGHTS OF THIRD PARTIES 22 23.    GENERAL 22 Schedule 1 –
The Vendors 25 Schedule 2 – Definitions and Interpretation 26 Schedule 3 –
Completion Certificates 30

 



 

Page  3 of 34

 

THIS AGREEMENT IS MADE ON THIS ______ DAY OF _________________ 2019

 

BETWEEN:-

 

(1)RODRIGUES GERARD ANTHONY (NRIC No.: S7246780I) of 16A Woo Mon Chew Road,
Siglap Park, Singapore 455070;

 

(2)ZUZARTE DESMOND GERARD (NRIC No.: S7045407F) of 718 Bedok Reservoir Road
#05-4616, Singapore 470718;

 

(each a “Vendor”, and collectively referred to as the “Vendors”)

 

And

 

(3)REBEL GROUP INC. (Business Registration No.: 45-336079) of 7500A Beach Road,
#12-313, The Plaza, Singapore 199591.

 

(hereinafter referred to as the “Purchaser”).

 

(each a “Party”, and collectively, the “Parties”).

 

WHEREAS:

 



(A)Rebel Group, Inc. (the “Purchaser"), through Pure Heart Entertainment Pte.
Ltd. (the “Purchasing Company” ), a fully owned subsidiary of the Purchaser,
intends to acquire 100,000 ordinary shares ("Target Shares") representing the
entire issued share capital of EXPO AV-Insync Pte. Ltd. (the "Target Company")
from the Vendors (as named in Schedule 1) ("Proposed Acquisition”).

 



 

Page  4 of 34

 

(B)The Target Company is a private limited liability company incorporated in and
under the laws of the Republic of Singapore, and is principally engaged in the
supply of audio and video equipment related services including professional
audio/ lighting/ LED projection, camera production & rigging rental - staging
services, technical layout & designs, 2D & 3D animation, 3D & video mapping,
post production, content production & augmented reality and on-site project
management.

 

(C)The Vendors are agreeable to selling all of their shares in the Target
Company to the Purchaser.

 

(D)The Parties are desirous of entering into this Agreement to govern the terms
and conditions of the Proposed Acquisition.

 

IT IS HEREBY AGREED AS FOLLOWS:

 

1.DEFINITIONS

 

1.1The words and expressions used in this Agreement shall have the meanings set
out in Schedule 2 unless the context otherwise requires.

 

1.2The Schedules annexed to this Agreement shall form part of this Agreement.

 

2.SALE OF TARGET SHARES AND PURCHASE CONSIDERATION

 

2.1The Vendors agree to sell, and the Purchaser agrees to purchase, the Target
Shares free from all Encumbrances and together with all rights, advantages,
benefits and entitlements attaching thereto as at the date of the completion of
the Proposed Acquisition, attaching to the Target Shares as at the Completion
Date, on the terms and subject to the conditions set out in this Agreement. Each
of the Vendors shall waive in favour of the Purchaser all pre-emption and other
rights which he or she may have or may be entitled to over any of the Target
Shares.

 

2.2The total consideration payable by the Purchaser to the Vendors for the
Target Shares (“Purchase Consideration”) shall be US$6,000,000.

 

2.3The Purchase Consideration shall comprise of the following:-

 

2.3.1an initial consideration of 3,500,000 Consideration Shares with each share
valued at US$1.50, payable on completion (“Completion Consideration”);

 

2.3.2a first potential earn-out consideration of up to 250,000 Earn Out
Consideration Shares with each share valued at US$1.50 if the Target Company
achieves a profit of S$1,300,000 before tax during the earn-out period by 31
December 2020; and

 



 

Page  5 of 34

 

2.3.3a second potential earn-out consideration of up to 250,000 Earn Out
Consideration Shares with each share valued at US$1.50 if the Target Company
achieves a profit of S$2,600,000 before tax over two calendar years during the
earn-out period by 31 December 2021.

 

2.4The Completion Consideration shall be satisfied wholly by the Purchaser by
way of the allotment and issuance by the Purchaser to the Vendors (or their
nominees, if any) of 3,500,000 new ordinary shares in the capital of the
Purchaser (“Consideration Shares”) in the proportion of 75% - 25% according to
the shareholding in Schedule 1, credited as fully paid, at an issue price of
US$1.50 for each Consideration Share.

 

2.5The Earn-Out Consideration shall be satisfied wholly by the Purchaser by way
of the allotment and issuance by the Purchaser to the Vendors (or their
nominees, if any) of up to 500,000 new ordinary shares in the capital of the
Purchase (“Earn-Out Consideration Shares”) in the proportion of 75% - 25%
according to the shareholding in Schedule 1, credited as fully paid, at an issue
price of US$1.50 for each Earn-Out Consideration Share.

 

2.6The Earn-Out Consideration Shares shall, upon allotment and issuance, be held
in escrow, with an escrow agent to be agreed by the Purchaser and Vendors
(“Escrow Agent”), and be released to the Vendors (or their nominees, if any) in
accordance with Clause 4 of this Agreement below.

 

2.7The Consideration Shares and the Earn-Out Consideration Shares shall rank
pari passu in all respects with the then issued ordinary shares in the capital
of the Purchaser and shall be entitled to any dividends, rights, allotment or
other distributions save for any dividends, rights, allotments or other
distributions, the record date for which falls before the date of issue of the
Consideration Shares and the Earn-Out Consideration Shares.

 

3.VENDOR’S RIGHTS TO BUY-BACK

 

3.1The Purchaser is in the process of up-listing its public trading status,
currently quoted on the United States Over-The-Counter Market (“US:OTC”), to a
full NASDAQ market listing within a period of nine (9) months from the date of
this Agreement (“Up-listing”).

 

3.2In the event that the Purchaser does not secure approval for Up-listing
within nine (9) months from the date of this Agreement, the Vendors shall have
the right to re-purchase the Target Company from the Purchaser, conditional upon
completion of this Agreement (“Buy-Back”).

 



 

Page  6 of 34

 

3.3Should the Purchaser not secure approval for Up-listing within nine (9)
months from the date of this Agreement, the Vendors may notify the Purchaser of
their intention to effect the Buy-Back by notice in writing to the Purchaser
within thirty (30) days. The Vendors may elect at their sole discretion to
extend the Buy-Back period, and shall notify the Purchaser of their intention by
notice in writing to the Purchaser.

 

3.3.1Upon giving the Purchaser notice in writing of their intention to Buy-Back,
the Vendors shall transfer the Completion Consideration, unencumbered, to an
escrow account, with an Escrow Agent to be agreed by the Purchaser and the
Vendors;

 

3.3.2The Purchaser shall execute share transfer forms for the Target Shares, and
transfer the same to the Vendors. Once the share transfer forms are executed to
the Satisfaction of the Vendors, the Completion Consideration shall then be
released to the Purchaser;

 

3.3.3The Purchaser shall concurrently, retire or cause to retire all directors
whom it has appointed to the board of the Target Company, and perform handover
to the Vendors of all material documentation which during the Purchaser’s
ownership of the Target Company.

 

3.4In the event the Vendors do not notify the Purchaser of their intention to
effect the Buy-Back within the stipulated time frames of Clause 3.3, the Vendors
shall be deemed to have irrevocably waived their rights to Buy-Back the Target
Company.

 

4.EARN OUT

 

4.1In respect of each of the first two (2) full calendar years of the Target
Company following Completion (an “Earn-Out Period”), the first Earn-Out Period
being from Completion until 31 December 2020, and the second Earn-Out Period
being from Completion until 31 December 2021.

 

4.2For the period from Completion to 31 December 2020, the Vendors shall be
entitled to have the relevant number of Earn-Out Consideration Shares released
to them (or to their nominees, if any) by the Escrow Agent in accordance with
the following formula:

 

X = ( Y / A ) x Z

 

where:

 

  X =

the number of Earn-Out Consideration Shares to be released from escrow for the
relevant Earn-Out Period;

 

  Y =

the Audited PBT of the Target Company for the relevant Earn-Out Period (this is
deemed to be from 1 January 2020), expressed in Singapore Dollars (S$);

 

  Z =

the total number of Earn-Out Consideration Shares allotted and issued on
Completion and held in escrow;

 

  A =

the amount of S$1,300,000 (as at 31 December 2020), being the target profit for
the first Earn-Out Period;

 



 

Page  7 of 34

  

save that:

 

4.2.1In the event that the aggregate Audited PBT of the Target Company during
the first Earn-Out Periods exceeds the amount of S$1,300,000, any amount in
excess of the said amount shall be disregarded; and

 

4.2.2Shares vested following the first Earn-Out Period (31 December 2020) are
deemed to have vested and shall not be divested.

 

4.3For the period from Completion to 31 December 2021, the Vendors shall be
entitled to have the relevant number of Earn-Out Consideration Shares released
to them (or to their nominees, if any) by the Escrow Agent in accordance with
the following formula:

 

X = ( Y / A ) x Z

 

where:

 

  X =

the number of Earn-Out Consideration Shares to be released from escrow for the
relevant Earn-Out Period;

 

  Y =

the Audited PBT of the Target Company for the relevant Earn-Out Period (this is
deemed to be from 1 January 2020), expressed in Singapore Dollars (S$);

 

  Z =

the total number of Earn-Out Consideration Shares allotted and issued on
Completion and held in escrow;

 

  A =

the amount of S$2,600,000 (as at 31 December 2021), being the target profit for
the second Earn-Out Period;

 

 

save that:

 

4.3.1In the event that the aggregate Audited PBT of the Target Company during
the first Earn-Out Periods exceeds the amount of S$2,600,000, any amount in
excess of the said amount shall be disregarded;

 

4.3.2Shares vested following the first Earn-Out Period (31 December 2020) are
deemed to have vested and shall not be divested;

 



 

Page  8 of 34

 

4.3.3In the event that, at the end of the second and final Earn-Out Period, the
aggregate Audited PBT of the Target Company during the two (2) Earn-Out Periods
is less than the sum of S$2,600,000, the Vendors’ rights to any Earn-Out
Consideration Shares in respect of any amounts exceeding the aggregate Audited
PBT of the Target Company during the Earn-Out Periods shall be forfeited.

 

4.4The Audited PBT of the Target Company during each Earn-Out Period for the
purposes of Clause 4.2 and Clause 4.3 above shall be determined as follows:

 

4.4.1The accounts of the Target Company in respect of each Earn-Out Period shall
be prepared by the management of the Target Company as promptly as is
practicably possible after the end of the respective calendar years, but in any
event, shall be no later than the end of the second week of the first month of
the immediately following calendar year.

 

4.4.2The accounts of the Target Company in respect of each Earn-Out Period shall
then be audited by an auditor to be appointed by the Vendors (the “Auditor”).
The costs and expenses of the Auditor for determining the Audited PBT of the
Target Company hereunder shall be borne by the Vendors.

 

4.4.3The Auditor shall deliver to the Purchaser and the Vendors the calculation
(in reasonable detail) of the Audited PBT of the Target Company for that
Earn-Out Period by no later than twenty-two (22) Business Days after the Auditor
having received the accounts of the Target Company for each Earn-Out Period.

 

4.4.4The decision of the Auditor in respect of the Audited PBT of the Target
Company during each Earn-Out Period shall be final and binding upon the Parties.

 

4.5The Earn-Out Consideration Shares to which the Vendor may be entitled in
respect of each Earn-Out Period in accordance with Clause 4.2 and Clause 4.3
shall be released from escrow to the Vendors (or to their nominees, if any) by
no later than ten (10) Business Days after the determination by the Auditor of
the Audited PBT of the Target Company for that Earn-Out Period in accordance
with Clause 4.2 and Clause 4.3 above.

 



 

Page  9 of 34

 

4.6The Purchaser agrees and undertakes to the Vendors that throughout the
Earn-Out Periods, that the Purchaser and/or the Purchasing Company will not
(unless otherwise agreed in writing by the Vendors) take or omit to take any
action which may hinder, restrict or otherwise limit the management of the
Target Company in any way whatsoever, from or in carrying on the business of the
Target Company in the ordinary course and consistent with past practice, insofar
as such practice is reasonable and in the best interests of the Target Company,
and the Purchaser further agrees and undertakes to the Vendors that throughout
the Earn-Out Periods:

 

4.6.1it will not (unless otherwise agreed in writing by the Vendors) take or
omit to take any action which would, or would be likely to, prejudice or
otherwise adversely affect the Audited PBT of the Target Company and will use
all reasonable endeavours to ensure that the business of the Target Company will
be carried on in all material respects with a view to the maximisation of profit
and in particular, but without limiting the generality of the foregoing the
Purchaser –

 

4.6.1.1will procure that the Target Company will not enter into any artificial
or abnormal transaction (other than in the ordinary course of business) the
effect of which would be to materially adversely affect the Audited PBT of the
Target Company;    

4.6.1.2will charge interest on any sums made available to the Target Company at
an arm's length rate of interest;

 

4.6.1.3will procure that the Target Company does not enter into any contract of
employment at a remuneration in excess of S$100,000 or the equivalent thereof on
an annual basis;

 

4.6.1.4will not transfer or dispose of any of the issued share capital of a
Target Company or any other interest in the Target Company or its business or
any part thereof and for this purpose “disposal” shall include (but not be
limited to) the grant of any option in respect of such shares or business or
part thereof (provided that this restriction shall not prevent the Purchaser
from transferring any such shares or business or part thereof to another company
in the Purchaser's Group);

 

4.6.1.5will procure that the Target Company does not acquire any interest in any
company or business;

 

4.6.1.6will not materially change the business strategy of the Target Company as
agreed between the Parties at the date hereof;

 

4.6.1.7will procure that no resolution will be passed or proposed for a member's
voluntary winding-up of the Target Company nor will any member of the
Purchaser's Group present a petition for an order for the winding-up of the
Target Company unless the Target Company shall be unable to pay its debts;

 

4.6.1.8will procure that the Target Company shall not borrow, raise or take or
agree to borrow, raise or take any money or any financial facility other than in
the ordinary course of business;

 



 

Page  10 of 34

 

4.6.1.9will procure that the Target Company shall not lend or agree to lend any
money or financial facility other than in the ordinary course of business; and
   

4.6.1.10will procure that the Target Company shall relocate its business
operations,

 

without the written consent of the Vendors and subject to an adjustment to the
calculation of the Audited PBT;

 

4.6.2it shall procure that the Target Company shall not create, permit to
subsist or agree to create, any mortgage or charge, whether fixed or floating,
and whether legal or equitable in favour of any person; and

 

4.6.3it shall procure that the Target Company shall not give, agree to give,
accept any obligation under or agree to accept any obligation under, any
guarantee or indemnity in respect of the obligations of any third person
(including without limitation a member of the Purchaser's Group).

 

5.MORATORIUM

 

5.1The Vendors hereby agree and undertake that they shall, and shall procure
their nominees (if any) to, execute such moratorium undertakings not to directly
or indirectly, sell, contract to sell, offer, realise, transfer of otherwise
dispose of any of the Consideration Shares which may be issued to it on
Completion for a period of 12 months from the Completion Date.

 

5.2The Vendors hereby agree and undertake that they shall, and shall procure
their nominees (if any) to, execute such moratorium undertakings not to directly
or indirectly, sell, contract to sell, offer, realise, transfer or otherwise
dispose of a maximum of 50% of:

 

5.2.1any of the Consideration Shares which may be issued to it on Completion;
and

 

5.2.2any of the Earn-Out Consideration Shares which may be issued to it

 

for the period of 12 months from the Completion Date and ending 24 months from
the Completion Date.

 

5.3For the avoidance of doubt, prior to the release of the Earn-Out
Consideration Shares to the Vendors (or to their nominees, if any) pursuant to
Clause 4, the Vendor (or its nominee, as the case may be) shall not –

 



 

Page  11 of 34

 

5.3.1be entitled to exercise any voting or other rights in relation to such
Earn-Out Consideration Shares; or

 

5.3.2be entitled to receive any dividends or distributions on such Earn-Out
Consideration Shares (though such dividends and distributions may accrue and be
paid to the Vendors (or their nominees, if any) together with the release of
such Earn-Out Consideration Shares pursuant to Clause 4); or

 

5.3.3create any Encumbrance over such Earn-Out Consideration Shares.

 

The above limitations and restrictions shall cease to be applicable after the
release of the relevant Earn-Out Consideration Shares to the Vendors (or their
nominees, if any) in accordance with Clause 4 and the latter shall, subject to
the provisions of this Clause, be entitled to exercise full rights and
entitlements as holder of such Earn-Out Consideration Shares thereafter without
any of the aforesaid limitations or restrictions.

 

6.CONDITIONS PRECEDENT

 

6.1The obligations of the Parties under this Agreement for the sale and purchase
of the Target Shares shall be subject to and conditional upon the fulfilment of
all of the following conditions precedent which shall include, without
limitation, the following:

 

6.1.1the completion by the Purchaser of a valuation of the Target Company, and
all legal, financial, operational, tax and other due diligence on the affairs of
the Target Company, and the results of such due diligence being satisfactory to
the Purchaser;

 

6.1.2if required and where necessary, the passing of all and any shareholders’
and/or directors’ resolutions approving the transactions contemplated under this
Agreement, including the approval for the allotment and issuance of the
Consideration Shares and the Earn-Out Consideration Shares to the Vendors;

 

6.1.3the Vendors, the Purchaser and the Purchasing Company having obtained all
third party consents and approvals as may be necessary in connection with the
transactions contemplated under this Agreement, and where any such third party
consents and approvals are subject to conditions, such conditions being
satisfactory to the Parties in their reasonable discretion and such consent
being in full force and effect and not having been withdrawn, suspended, amended
or revoked on or before the completion of the Proposed Acquisition;

 



 

Page  12 of 34

 

6.1.4the execution of service agreements between each of the Vendors personally
with the Target Company on such terms acceptable to the Purchaser;

 

6.1.5the Vendors undertake that they shall remain as Directors of the Target
Company for a period of 36 months from the Completion Date and further undertake
that they will not resign from their positions as Directors without written
consent from the Purchaser; and

 

6.1.6there having been no material adverse change to the business operations,
assets, financial condition, turnover or prospects of the Target Company.

 

6.2Notwithstanding any provision to the contrary in this Agreement, where any
consent or approval required pursuant to Clause 6.1 is subject to the conditions
which are required to be fulfilled before Completion, the relevant Party’s
obligation to complete the sale and purchase of the Target Shares is subject to
such conditions being fulfilled before Completion and such consents or approvals
not being revoked or repealed on or before Completion.

 

6.3The Parties hereby agree that, where required, each shall use all of their
commercially reasonable efforts to procure the fulfilment of the conditions
precedent set out in Clause 6.1 above.

 

6.4The obligations of the Parties to complete the Acquisition shall become
unconditional on the date when all the conditions referred to in Clause 6.1
above are fulfilled (other than the conditions which by their nature are
required to be fulfilled on the Completion Date or which have been waived by the
relevant Party).

 

7.COMPLETION

 

7.1Subject to the satisfaction or waiver of the conditions set out in Clause 6.1
above, Completion shall take place at the offices of the Purchaser at 11 a.m.
(or such other location and/or time as the Parties may agree in writing) on the
Completion Date (or such other date as the Parties may agree in writing) when
all (but not some only) of the business specified in this Clause 7 shall be
transacted simultaneously.

 

7.2On the Completion Date, the Vendors shall:

 

7.2.1procure delivery to the Purchaser of duly executed instrument(s) of
transfers in favour of the Purchasing Company (or any other nominee of the
Purchaser) in respect of the Target Shares, together with the relevant share
certificates and all documents required to effect the stamping of the transfers
(including such statutory declarations, letters, worksheets and valuations as
the tax authorities may require);

 



 

Page  13 of 34

 

7.2.2procure delivery to the Purchasing Company (or any other nominee of the
Purchaser) of share certificates in respect of all of the issued shares in the
capital of the Target Company;

 

7.2.3procure delivery to the Purchaser of duly executed resolutions passed by
the board of directors of the Target Company:

 

7.2.3.1authorising the execution and delivery by the Target Company of this
Agreement and all other documents and agreements ancillary or pursuant thereto
or in connection therewith (if any);

 

7.2.3.2approving the transfer of the Target Shares to the Purchasing Company
and/or the transfer of all or any part of the Target Shares to a nominee or
nominees appointed by the Purchaser;

 

7.2.3.3authorising the issue of new share certificates in respect of the Target
Shares in favour of the Purchasing Company and/or such nominee(s) of the
Purchaser; and

 

7.2.3.4approving the entry into the register of members of the Target Company,
the name of the Purchasing Company and/or such nominee(s) of the Purchaser as
the holder of the Target Shares and the making of such other entries into other
corporate records of the Target Company as may be necessary.

 

7.2.4deliver or procure delivery to the Purchaser of such waivers, consents and
other documents as may be required (if any), all duly executed to give good
title to the Target Shares to the Purchasing Company and/or such nominee(s) of
the Purchaser and to enable the Purchasing Company and/or such nominee(s) of the
Purchaser to become the registered holder(s) thereof;

 

7.2.5procure delivery to the Purchaser of, where applicable, the certificates of
incorporation, certificates, business licenses, articles of association, common
seal, share register and share certificates, books (with any unissued share
certificates) and all minute books and other statutory books (which shall be
written-up to but not including Completion) of the Target Company;

 

7.2.6procure delivery to the Purchasing Company and/or such nominee(s) of the
Purchaser of duly certified true and accurate copies of the approvals obtained
from government authorities for the transactions contemplated herein, if any,
obtained in satisfaction of the conditions set out in Clause 6.1 above;

 



 

Page  14 of 34

 

7.2.7deliver to the Purchaser applications for the Consideration Shares and
Earn-Out Consideration Shares duly executed by the Vendors and/or their
nominee(s), if required;

 

7.2.8deliver to the Purchaser the Vendors’ Completion Certificate signed by the
Vendors;

 

7.2.9deliver to the Purchaser the duly executed Moratorium Undertakings in
agreed form; and

 

7.2.10if necessary, deliver to the Purchaser a certified extract of a resolution
of the board of directors of the Target Company, authorising the execution of
and the performance by the Vendors of their obligations under this Agreement and
each of the other documents to be executed by each of the Vendors.

 

7.3The Vendors shall procure that the Target Company shall cause the transfers
contemplated above to be registered, subject to prior stamping, in the register
of transfers of the Target Company and shall cause the Target Shares to be
registered in the name of the Purchasing Company and/or such nominee(s) of the
Purchaser in the register of the members of the Target Company subject to the
articles of association of the Target Company.

 

7.4On the Completion Date, the Purchaser shall –

 

7.4.1in accordance with its obligations under Clause 2.3, allot and issue to the
Vendors (or their nominees, if any) 3,500,000 new ordinary shares in the capital
of the Purchaser;

 

7.4.2deliver to the Vendors a certified extract of resolutions of the board of
directors and the shareholders of the Purchaser authorising the execution of and
performance by the Purchaser of its obligations under this Agreement and each of
the other documents to be executed by the Purchaser, the issue of the
Consideration Shares and the Earn-Out Consideration Shares to the Vendors;

 

7.4.3deliver to the Vendor the Purchaser Completion Certificate signed by the
Purchaser;

 

7.4.4in accordance with its obligations under Clause 2.3, allot and issue the
Consideration Shares to the Vendors (or their nominees, if any), and deliver the
share certificates for the Consideration Shares to the Vendors; and

 

7.4.5in accordance with its obligations under Clause 2.3, allot and issue the
Earn-Out Consideration Shares to the Vendors (or their nominees, if any), which
shall be held in escrow by the Escrow Agent and only released to the Vendors (or
their nominees, if any) in accordance with Clause 4.

 



 

Page  15 of 34

 

8.VENDORS’ WARRANTIES

 

8.1The Vendors represent and warrant to the Purchaser that the Vendors’
Warranties are true in all material respects on the date of this Agreement.

 

8.2The representations, warranties and undertakings given hereunder or pursuant
hereto by the Vendors shall not in any respect be extinguished or affected by
Completion.

 

8.3The Vendors’ Warranties shall be deemed to be repeated as at Completion with
reference to the facts and circumstances then existing.

 

8.4Each of the Vendors’ Warranties shall be construed as a separate Vendors’
Warranty and (save as expressly provided to the contrary) shall not be limited
or restricted by reference to or inference from the terms of any other Vendor
Warranty or any other term of this Agreement.

 

8.5The Vendors acknowledge that the Purchaser has entered into this Agreement in
reliance upon the Vendors’ Warranties. The Vendors shall have no liability in
respect of the Vendors’ Warranties to the extent that the facts, matter or
circumstance giving rise to the claim are disclosed to the Purchaser in writing
prior to the date of signing of this Agreement.

 

8.6The Vendors undertake to notify the Purchaser in writing promptly if either
of the Vendors becomes aware of any circumstance arising after the date of this
Agreement which would cause any Vendors’ Warranty (if the Vendors’ Warranties
were repeated with reference to the facts and circumstances then existing) to
become untrue or inaccurate or misleading in any respect which is material to
the financial or trading position of the Target Company.

 

9.PURCHASER WARRANTIES

 

9.1The Purchaser represents, warrants and undertakes to and with the Vendor that
as at the date of this Agreement:

 

9.1.1it is a corporation duly organised and validly existing in the state of
Florida under the laws of the United States of America, and each of its
subsidiaries and associated companies is duly organised and validly existing
under the respective laws in which they have been incorporated, and the
Purchaser and its subsidiaries and associated companies are not presently in
liquidation or under judicial management;

 

9.1.2subject to the approval of its Board of Directors, it has the full power
and authority to enter into, exercise its rights and perform and comply with its
obligations under this Agreement and the same constitutes valid and binding
obligations of the Purchaser in accordance with its terms;

 



 

Page  16 of 34

 

9.1.3all actions, conditions and things required to be taken, fulfilled and done
(including without limitation the obtaining of any necessary approvals,
consents, licence, permits or the making of any filing or registration) in order
to enable it lawfully to enter into, exercise its rights and perform and comply
with its obligations under this Agreement and to ensure that those obligations
are legally binding and enforceable, will, as far as the same are required to be
taken, fulfilled and done by the Purchaser by Completion, be taken, fulfilled
and done and will be in full force and effect as at Completion;

 

9.1.4save as disclosed to the Vendors in writing or as publicly disclosed
pursuant to the relevant rules, no material litigation, arbitration or other
proceeding involving the Purchaser or any of its subsidiaries is in progress or,
to the knowledge of the Purchaser, is threatened and there are no circumstances
known to the Purchaser which are in the Purchaser's reasonable opinion likely to
give rise to any such material litigation, arbitration or proceedings;

 

9.1.5no petition or application for the winding-up of the Purchaser or its
subsidiaries has been presented, and no order has been made or effective
resolution passed for the winding-up of the Purchaser and/or its subsidiaries,
nor, to the knowledge of the Purchaser, proceedings instituted nor a meeting
called with a view to obtaining any such order or orders or to pass any such
resolution;

 

9.1.6its entry into, exercise of its rights and/or performance of or compliance
with its obligations under this Agreement (including but not limited to the
allotment and issue of the Consideration Shares and the Earn-Out Consideration
Shares) will not, on Completion, breach or violate, or exceed any power or
restriction granted or imposed on it by (i) any law, regulation, authorisation,
directive or order (whether or not having the force of law) to which it is
subject, (ii) its memorandum and articles of association or (iii) infringe the
terms of, or constitute a default under, or cause to be exceeded any limit
imposed by or cause to be terminated or otherwise breached, any agreement
instrument, contract, document or obligation to which it is a Party or which is
binding on it or any part of its assets, undertakings, property or revenues; and

 

9.1.7subject to the fulfilment of the conditions precedent set out in Clause 6.1
(unless otherwise waived), the Purchaser is entitled on Completion to allot and
issue the Consideration Shares and Earn-Out Consideration Shares in accordance
with this Agreement free from any Encumbrances, third party rights or
pre-emptive rights of its shareholders and such Consideration Shares and
Earn-Out Consideration Shares when allotted and issued in accordance with this
Agreement will rank pari passu in all respects with the other issued shares of
the Purchaser and will be fully paid shares which will not be subject to further
calls.

 



 

Page  17 of 34

 

9.2The Purchaser represents and warrants to the Vendor that the Purchaser
Warranties are true in all material respects on the date of this Agreement.

 

9.3The representations, warranties and undertakings given hereunder or pursuant
hereto by the Purchaser shall not in any respect be extinguished or affected by
Completion.

 

9.4The Purchaser Warranties shall be deemed to be repeated as at Completion with
reference to the facts and circumstances then existing.

 

9.5Each of the Purchaser Warranties shall be construed as a separate Purchaser
Warranty and (save as expressly provided to the contrary) shall not be limited
or restricted by reference to or inference from the terms of any other Purchaser
Warranty or any other term of this Agreement.

 

9.6The Purchaser acknowledges that the Vendor has entered into this Agreement in
reliance upon the Purchaser Warranties.

 

9.7The Purchaser undertakes to notify the Vendor in writing promptly if it
becomes aware of any circumstance arising after the date of this Agreement which
would cause any Purchaser Warranty (if the Purchaser Warranties were repeated
with reference to the facts and circumstances then existing) to become untrue or
inaccurate or misleading in any respect which is material to the financial or
trading position of the Purchaser.

 

10.INDEMNITY

 

10.1The Vendors covenant with the Purchaser to indemnify and to keep the
Purchaser fully indemnified from and against any and all costs, charges,
actions, proceedings, and claims which the Purchaser may sustain, incur or
suffer at any time by reason of or in connection with –

 

10.1.1any breach by the Vendors of any term of this Agreement, any Vendors’
Warranty or undertaking given by the Vendors under this Agreement; and

 

10.1.2any Taxation or claim, fine, penalty, interest or other charges in respect
of Taxation.

 

10.2Each of the indemnities in this Agreement constitutes a separate and
independent obligation from the other obligations in this Agreement, shall give
rise to a separate and independent cause of action, shall apply irrespective of
any indulgence granted by the Purchaser and shall continue in full force and
effect despite any judgment, order, claim or proof for a liquidated amount in
respect of any sum due under this Agreement or any other judgment or order.

 

10.3The Vendors undertake to indemnify the Purchaser in respect of any and all
liabilities accruing to the Target Company that could not have been reasonably
ascertained by the Purchaser when conducting all legal, financial, operational,
tax and other due diligence into the affairs of the Target Company.

 



10.4All sums payable by the Vendor pursuant to this clause shall be paid free
and clear of all deductions or withholdings whatsoever, save only as may be
required by law.

 



 

Page  18 of 34

 

11.RESTRAINT OF TRADE

 

11.1Within a period of 36 months from the Completion Date, the Vendors hereby
covenant with and undertake to the Purchaser that they will not, directly or
indirectly undertake, or through their agents, nominees and/or representatives,
carry on or be engaged in operating or investing in the business of the supply
of audio and video equipment related services including professional audio/
lighting/ LED projection, camera production & rigging rental, staging services,
technical layout & designs, and on-site project management, or any other new
business that the Target Company ventures into.

 

12.NON-SOLICITATION

 

12.1Within a period of 36 months from the Completion Date, the Vendors will not,
either on their own account or for any other person directly or indirectly
solicit, interfere with or endeavour to entice away from the Target Company any
person to their knowledge is now or has been a client and/or customer or
employee of or in the habit of dealing with the Target Company.

 

13.TERMINATION

 

13.1The Purchaser shall be entitled by written notice to the Vendors, to
immediately terminate this Agreement at any time before Completion on the
occurrence of any of the following events:

 

13.1.1there shall come to the notice of the Purchaser after the date of this
Agreement, any breach of the Vendors’ Warranties provided that if such breach is
capable of remedy, the Vendors shall have failed to remedy such breach within 30
days (or such other period as parties agree) after notice shall have been given
by the Purchaser to the Vendors to remedy such breach; or

 

13.1.2there shall come to the notice of the Purchaser after the date of this
Agreement, any material breach by the Vendors of their obligations under this
Agreement provided that if such material breach is capable of remedy, the
Vendors shall have failed to remedy such material breach within 30 days (or such
other period as Parties agree) after notice shall have been given by the
Purchaser to the Vendors to remedy such material breach.

 



 

Page  19 of 34

 

13.2The Vendors shall be entitled by written notice to the Purchaser, to
immediately terminate this Agreement at any time before Completion on the
occurrence of any of the following events:

 

13.2.1there shall come to the notice of the Vendors after the date of this
Agreement, any breach of the Purchaser Warranties provided that if such breach
is capable of remedy, the Purchaser shall have failed to remedy such breach
within 30 days (or such other period as parties agree) after notice shall have
been given by the Vendors to the Purchaser to remedy such breach; or

 

13.2.2there shall come to the notice of the Vendors after the date of this
Agreement, any material breach by the Purchaser of its obligations under this
Agreement provided that if such material breach is capable of remedy, the
Purchaser shall have failed to remedy such material breach within 30 days (or
such other period as Parties agree) after notice shall have been given by the
Vendors to the Purchaser to remedy such material breach.

 

13.3The rights of the Purchaser and the Vendors under Clause 13.1 and Clause
13.2 above respectively are in addition to (and no in substitution of) all other
rights and remedies available to the Parties at law, in equity, under contract,
or otherwise.

 

14.COSTS & EXPENSES

 

14.1Unless otherwise provided in this Agreement, and unless otherwise agreed
between the Parties, each of the Parties shall pay its own legal, professional
and other costs and expenses incurred by it in connection with the negotiation,
preparation and execution of this Agreement and the sale and purchase of the
Target Shares.

 

14.2In the event Completion does not take place and this Agreement is terminated
due to a default by a Party, the defaulting Party shall bear all costs and
expenses incurred in relation to the Acquisition.

 

15.CONFIDENTIALITY

 

15.1The Parties hereby undertake that they shall keep strictly confidential:

 

15.1.1all information relating to this Agreement;

 



 

Page  20 of 34

 

15.1.2all information of a proprietary nature relating to the operations of the
Target Company (except that the Purchaser's obligation in respect of this shall
cease upon Completion); and

 

15.1.3all information of a proprietary nature relating to the operations of the
other Party, which they shall receive directly or otherwise pursuant to this
Agreement save and except for –

 

15.1.3.1any information obtained from the other the non-defaulting Party that
becomes generally known to the public, other than by reason of any wilful or
negligent act or omission of the recipient Party or any of its agents, advisers,
directors, officers, employees or representatives;

 

15.1.3.2any information that is required to be disclosed pursuant to any
applicable laws or to any competent governmental or statutory authority or
pursuant to rules or regulations of any relevant regulatory, administrative or
supervisory body (including, without limitation, any relevant stock exchange or
securities council);

 

15.1.3.3any information that is required to be disclosed pursuant to any legal
process issued by any court or tribunal whether in Singapore or elsewhere;

 

15.1.3.4any information disclosed by any of the Parties to its respective
employees, advisers, principals, agents and partners on a need-to-know basis.

 

15.2The Parties agree that no announcement or other disclosure concerning this
Agreement, the sale and purchase of the Target Shares or any ancillary matter
shall be made by the Parties before or after Completion save (a) in a form
approved by the other Party; or (b) where otherwise required to be disclosed
pursuant to any applicable requirement issued by any competent governmental or
statutory authority or rules or regulations of any relevant regulatory,
administrative or supervisory body (including, without limitation, any relevant
stock exchange or securities council) and save where such disclosure is
necessary for them to perform their respective obligations under this Agreement.

 

15.3Each and every obligation under this Clause 15 shall be treated as a
separate obligation and shall be severally enforceable as such and in the event
of any obligation or obligations being or becoming unenforceable in whole or in
part, such part or parts as are unenforceable shall be deleted from this Clause
15 and any such deletion shall not affect the enforceability of all such parts
of this Clause 15 as remain not so deleted. The provisions contained in this
Clause 15 shall continue to apply notwithstanding Completion or the termination
of this Agreement for any reason whatsoever.

 



 

Page  21 of 34

 

16.GOVERNING LAW & JURISDICTION

 

16.1This Agreement shall be governed by, and construed in accordance with, the
laws of the Republic of Singapore.

 

16.2Parties shall use all reasonable efforts to resolve any dispute, including
any question regarding its existence, validity or termination, arising out of or
in connection with this Agreement (Dispute) amicably. In the event that amicable
resolution of the Dispute cannot be reached within 14 days (or such longer
period as Parties may agree in writing) of such Dispute arising, the Dispute
shall be referred to and finally resolved by arbitration in Singapore in
accordance with the Arbitration Rules of the Singapore International Arbitration
Centre (SIAC) for the time being in force, which rules are deemed to be
incorporated by reference to this Clause. The tribunal shall consist of one (1)
arbitrator, to be appointed by the President of the Court of Arbitration of
SIAC. The seat of the arbitration shall be Singapore. The language of the
arbitration shall be English.

 

17.ASSIGNMENT

 

17.1No Party hereto shall have the right to assign all or any part of its
interest in this Agreement without the prior written consent of the other Party.
This Agreement shall be binding on the Parties and their respective successors
and permitted assigns.

 

18.ENFORCEABILITY

 

18.1If any one or more of the provisions contained in this Agreement or any part
of such provisions shall be deemed invalid, unlawful or unenforceable in any
respect under or in accordance with applicable law, the validity, legality and
enforceability of the remaining provisions or part thereof contained herein
shall not in any way be affected or impaired but this Agreement shall be
construed as if such invalid, unlawful or unenforceable provision or part
thereof had never been contained herein.

 

19.NO WAIVER

 

19.1The failure by any Party at any time to require performance by any other
Party of its obligations under this Agreement or to claim a breach of any term
of this Agreement by the other Party shall not be deemed to be a waiver of any
right under this Agreement by the first-mentioned Party.

 



 

Page  22 of 34

 

20.ENTIRE AGREEMENT

 

20.1This Agreement supersedes any previous agreement (including but not limited
to the MOU) and represents the entire agreement between the Parties in relation
to the matters dealt with herein and no variation hereof shall be effective
unless made in writing. Notwithstanding any terms of this Agreement, the consent
of any third party is not required for any variation (including any release or
compromise of any liability under) or termination of this Agreement.

 

21.AMENDMENTS

 

21.1This Agreement may be amended only by an instrument in writing signed by all
the Parties.

 

22.RIGHTS OF THIRD PARTIES

 

22.1The Contracts (Rights of Third Parties) Act, Chapter 53B of Singapore shall
not under any circumstances apply to this Agreement and any person who is not a
party to this Agreement (whether or not such person shall be named, referred to,
or otherwise identified, or form part of a class of persons so named, referred
to or identified in this Agreement) shall have no right whatsoever under the
Contracts (Rights of Third Parties) Act, Chapter 53B to enforce this Agreement
or any of its terms.

 

23.GENERAL

 

23.1The Vendors shall execute or procure that any third party shall execute all
such documents and/or do or procure the doing of such acts and things as the
Purchaser shall after Completion reasonably require to give effect to this
Agreement and any documents entered into pursuant to it and to give to the
Purchaser the full benefit of all the provisions of this Agreement.

 

23.2Any date, time or period mentioned in any provision of this Agreement may be
extended by mutual agreement among the parties hereto but as regards any time,
date or period originally fixed and not extended or any time, date or period so
extended as aforesaid, time shall be of the essence.

 



 

Page  23 of 34

 

THIS AGREEMENT HAS BEEN ENTERED INTO ON THE DATE FIRST STATED ABOVE.

 

The Vendors

 



Signed By,   Witnessed By       /s/ Rodrigues Gerard Anthony   /s/ Aileen
Bermudez Rodrigues Gerard Anthony         Name:  Aileen Bermudez

 

    Designation:  Administrative Manager

 



Signed By,   Witnessed By       /s/ Zuzarte Desmond Gerard   /s/ Aileen Bermudez
Zuzarte Desmond Gerard         Name:  Aileen Bermudez

 

    Designation:  Administrative Manager

 



 

Page  24 of 34

  

The Purchaser

 

for and on behalf of

 

REBEL GROUP, INC.

 

Signed By,   Witnessed By       /s/ Leong Aan Lee Justin   /s/ Zhao Lu Ferlynn  
  Name:  Leong Aan Lee Justin   Name:  Zhao Lu Ferlynn

 

Designation:  Chief Executive Officer   Designation:  Junior Finance Manager

 



 

Page  25 of 34

 

Schedule 1 – The Vendors

 

S/No.  Name & Particulars   

No. of shares held in Target Company

  1.  

Rodrigues Gerard Anthony

(NRIC No.: S7246780I)

 

Address: 16A Woo Mon Chew Road, Siglap
Park, Singapore 455070

   75,000 (75%)            2.  

Zuzarte Desmond Gerard

(NRIC No.: S7045407F)

 

Address: 718 Bedok Reservoir Road #05-
4616, Singapore 470718

   25,000 (25%) 

 



 

Page  26 of 34

 

Schedule 2 – Definitions and Interpretation

 

1.In this Agreement and the Schedules, unless the subject or the context
otherwise requires, the following words and expressions shall have the following
meanings:

 

  “Acquisition”

means the purchase of the Target Shares by the Purchaser from the Vendor upon
the terms and conditions of this Agreement;

 

  “Audited PBT”

means audited net profit before tax in accordance with the Financial Reporting
Standards of Singapore, presented in S$;

 

  “Auditor”

shall have the meaning given to it in Clause 4.4.2;

 

  “Business Day”

means a day on which banks are open for business in Singapore other than a
Saturday, Sunday or public holiday in Singapore;

 

  “Completion”

means the completion of the sale and purchase of the Target Shares;

 

  “Completion Date”

means the date falling five (5) Business Days following satisfaction (or waiver
as the case may be) of all the conditions in Clause 6.1;

 

  “Consideration Shares”

means the new ordinary shares in the capital of the Purchaser to be issued by
the Purchaser to the Vendor pursuant to Clause 2.3 of this Agreement;

 

  “Costs”

means liabilities, losses, damages, costs (including legal costs on a full
indemnity basis) and expenses (including taxation), in each case of any nature
whatsoever;

 

  “Dispute”

shall have the meaning given to it in Clause 16;

 

  “Earn-Out Consideration Shares”

means the new ordinary shares in the capital of the Purchaser to be issued by
the Purchaser pursuant to Clause 2.5 and Clause 2.6 of this Agreement;

 

 

“Earn-Out Period”

 

shall have the meaning given to it in Clause 4.1;

 

 



 

Page  27 of 34

 

  “Encumbrance”

includes any mortgage, assignment, debenture, lien, hypothecation, charge,
pledge, adverse claim, rent-charge, title retention, claim, equity, option,
pre-emption right (other than those which appear in a company's articles of
association or constitutive document), right to acquire, security agreement and
security interest or other right of whatever nature and any kind or an
agreement, arrangement or obligation to create any of the foregoing and
“Encumbrances” shall be construed accordingly;

 

  “Escrow Agent”

means the escrow agent to be appointed by the Parties in connection with the
escrow arrangements involving the Earn-Out Consideration;

 

 

“Moratorium Undertakings”

 

shall have the meaning given to it in Clause 5;

 

  “MOU”

means the memorandum of understanding dated 15 July 2019 entered into between
the Purchaser and the Vendors.

 

 

“Purchase Consideration”

 

shall have the meaning given to it in Clause 2.2;

 

  “Purchaser Completion Certificate”

means the certificate substantially in the form set out in Schedule 3, Part B
and to be given by the Purchaser to the Vendor on Completion;

 

  “Purchaser Warranty”

shall mean the warranties, representations and undertakings of the Purchaser as
set out in Clause 9;

 

 

“S$ or Singapore Dollar”

 

means the lawful currency of the Republic of Singapore;

 

  “SIAC”

shall have the meaning given to it in Clause 16.2;

 

 

“Target Company”

 

shall have the meaning given to it in recital (A);

 

 

“Target Shares”

 

shall have the meaning given to it in recital (A);

 

 



 

Page  28 of 34

 

  “Taxation or Tax”

means any and all forms of taxation whether direct or indirect and whether
levied by reference to income, profits, gains, net wealth, asset values,
turnover, added value or other reference and statutory, governmental, state,
federal provincial, local governmental or municipal charges, impositions,
duties, contributions, rates and levies (including social security contributions
and any other payroll taxes), or liabilities of whatever nature whenever and
wherever imposed (whether imposed by way of a withholding or deduction for or on
account of tax or otherwise) and in respect of any person and all penalties,
charges, costs and interest relating thereto, and regardless (in each case)
whether any such taxation is chargeable directly or primarily against, or
attributable directly or primarily to, the Target Company or any other person
and whether or not any such amount is recoverable from any other person;

 

  “Vendors’ Completion Certificate”

means the certificate substantially in the form set out in Schedule 3 Part A and
to be given by the Vendor to the Purchaser on Completion;

 

 

“Vendors’ Warranties”

 

means the warranties, representations and undertakings of the Vendor as set out
in Clause 8;

 

 

2.In this Agreement, unless the context requires otherwise:

 

(a)headings are inserted for convenience only and shall not affect the
construction of this Agreement;

 

(b)words importing the singular number shall include the plural and vice versa;

 

(c)words importing the masculine gender shall include the feminine and neuter
genders and vice versa;

 

(d)references to times of the day are to local time in the Republic of Singapore
unless otherwise stated;

 

(e)references to any agreement or document shall include such agreement or
document as amended, varied, novated, supplemented or replaced from time to
time;

 

(f)references to any legal term used in any applicable jurisdiction (other than
the Republic of Singapore) for any action, remedy, method of judicial
proceeding, legal document, legal status, court, official or any other legal
concept shall be deemed to include the legal concept which most nearly
approximates in the Republic of Singapore to that legal term;

 



 

Page  29 of 34

 

(g)references to persons shall include individuals, bodies corporate (wherever
incorporated), unincorporated associations and partnerships;

 

(h)references in this Agreement to Clauses/Recitals/Schedules are references to
the clauses of, recitals to and schedules to, this Agreement;

 

(i)any reference to a document in the agreed form is to the form of the relevant
document agreed between the Parties and for the purpose of identification
initialled by each of them or on their behalf (in each case with such amendments
as may be agreed by or on behalf of the Parties; and

 

(j)any reference to an enactment or statutory provision is a reference to it as
it may have been, or may from time to time be modified, consolidated or
re-enacted.

 



 

Page  30 of 34

 

Schedule 3 – Completion Certificates

 

Part A

 

Vendors’ Completion Certificate

 

[Date]

 

To:Rebel Group, Inc.

7500A Beach Road

#12-313, The Plaza

Singapore 199591

 

Dear Sirs,

 

COMPLETION CERTIFICATE REFERRED TO IN CLAUSE 6.2.8 OF THE SALE AND PURCHASE
AGREEMENT DATED ______________ ENTERED INTO BETWEEN:

 

(1)RODRIGUES GERARD ANTHONY;

 

(2)ZUZARTE DESMOND GERARD; (THE “VENDORS”)

 

AND

 

(3)REBEL GROUP, INC.



(THE “AGREEMENT”)

 

1.We refer to the Agreement. The terms defined and the references construed in
the Agreement have the same meaning and construction in this certificate.

 

2.We confirm that, since the date of the Agreement:

 

a.there has not occurred any breach of or event or the discovery of any fact
rendering untrue or incorrect any of our representations, warranties or
undertakings contained in the Agreement as if the same were repeated on and as
of the date hereof;

 

b.there has not occurred any material breach by us of any of our respective
obligations under the Agreement.

 

 

Page  31 of 34

 

3.Your rights and benefits under this certificate are in addition to and are not
in lieu of your rights and benefits under the Agreement.

 

Yours faithfully,

 

 

 

_____________________________

RODRIGUES GERARD ANTHONY

 

Witnessed By:

 

______________________________

 

Name: ________________________

 

Designation: ___________________

 

 

 

____________________________

ZUZARTE DESMOND GERARD

 

Witnessed By:

 

______________________________

 

Name: ________________________

 

Designation: ___________________

 



 

Page  32 of 34

 

Part B

 

Purchaser Completion Certificate

 

[Date]

 

To:

 

(1)RODRIGUES GERARD ANTHONY

 

16A Woo Mon Chew Road

Siglap Park

Singapore 455070

 

(2)ZUZARTE DESMOND GERARD

 

718 Bedok Reservoir Road

#05-4616

Singapore 470718

 

Dear Sirs,

 

COMPLETION CERTIFICATE REFERRED TO IN CLAUSE 6.4.3 OF THE SALE AND PURCHASE
AGREEMENT DATED ______________ ENTERED INTO BETWEEN:

 

(1)RODRIGUES GERARD ANTHONY;

 

(2)ZUZARTE DESMOND GERARD; (THE “VENDORS”)

 

AND

 

(3)REBEL GROUP, INC.



(THE “AGREEMENT”)

 

1.We refer to the Agreement. The terms defined and the references construed in
the Agreement have the same meaning and construction in this certificate.

 



 

Page  33 of 34

 

2.We confirm that, since the date of the Agreement:

 

a.there has not occurred any breach of or event or the discovery of any fact
rendering untrue or incorrect any of our representations, warranties or
undertakings contained in the Agreement as if the same were repeated on and as
of the date hereof;

 

b.there has not occurred any material breach by us of any of our respective
obligations under the Agreement.

 

3.Your rights and benefits under this certificate are in addition to and are not
in lieu of your rights and benefits under the Agreement.

 

Yours faithfully,

 

For and on behalf of

REBEL GROUP, INC.

 

_______________________________

 

Name: _________________________

 

Designation: ____________________

Witnessed By:

 

 

______________________________

 

Name: ________________________

 

Designation: ___________________

 

 

Page 34 of 34



 

 